53 Ill. App. 2d 364 (1964)
202 N.E.2d 852
James Panion and Ginger Panion, Plaintiffs-Appellants,
v.
Checker Taxi Company, Defendant-Appellee. James Panion and Ginger Panion, Plaintiffs-Appellants,
v.
Checker Taxi Company, Defendant-Appellee. Michael Slowick, Plaintiff-Appellant,
v.
Yellow Cab Company, Defendant-Appellee. Michael Slowick, Plaintiff-Appellant,
v.
Yellow Cab Company, Defendant-Appellee.
Gen. Nos. 49,306, 49,307, 49,308, 49,309.
Illinois Appellate Court  First District, Second Division.
December 1, 1964.
*365 Frank J. Mackey, Jr., of Chicago, for appellants.
Jesmer & Harris, of Chicago (Julius Jesmer and Gerald M. Chapman, of counsel), for appellees.
(Abstract of Decision.)
Opinion by JUSTICE BRYANT.
Judgments affirmed.
Not to be published in full.